Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
5. (Currently Amended) The method according to claim 1, wherein the Wnt signal activator is at least one 
6. (Currently Amended) The method according to claim 1, wherein the Hedgehog signal inhibitor is at least one 
	7, (Currently Amended) The method according to claim 1, wherein the culture in the step (3) is performed in the presence of at least one additional component 
8. (Currently Amended) A method of producing a bone regeneration agent, comprising the steps of: producing an osteoblast construct from human iPS cells by ; 
(1) inducing formation of an embryoid body by subjecting undifferentiated human iPS cells to non-adherent culture for 0.5 day to 3.5 days;
(2) inducing differentiation of the human iPS cells into mesodermal cells by subjecting the embryoid body of the human iPS cells obtained in the step (1) to non-adherent culture; and
(3) inducing differentiation into osteoblasts by subjecting the mesodermal cells of the human iPS cells obtained in the step (2) to non-adherent culture, wherein the culture in the step (2) is performed in the presence of at least one type of signaling molecule selected from the group consisting of Wnt signal activator and a Hedgehog signal inhibitor,
and subjecting the osteoblast construct to inactivation treatment. 

Amendment to claims 5-7 mirror the amendment to claim 1 from the Notice of Allowance dated May 18, 2022.  They correct what appears to be a translation issue with the recitation of “kind,” which is not standard English in this context.  Claim 8 has been amended to incorporate the text of claim 1 (instead of reciting “by the method of claim 1”), so that any question of the steps required are clear.  Prior to amendment, the claim might be interpreted as reciting a product-by-process (the osteoblasts), which would include osteoblasts made without undertaking the process recited in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1632